Citation Nr: 0434049	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Propriety of reduction of the rating for service-connected 
prostate cancer, from 100 percent to 20 percent, to include 
entitlement to an increased evaluation for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reduced the evaluation of the veteran's 
prostate cancer from 100 percent to 20 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

In his August 2004 hearing before the undersigned Veterans 
Law Judge, the veteran indicated that he would be undergoing 
an examination by his urologist in San Antonio on November 
16, 2004.  As the current level of severity of the veteran's 
disability must be ascertained in order to decide the issue 
on appeal, an effort should be made to retrieve the records 
from this medical appointment.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should provide the veteran with 
the appropriate medical information release 
form for his urologist at Urology San 
Antonio.  Upon obtaining the executed 
release, the RO should request the veteran's 
treatment reports associated with his 
November 16, 2004 visit.

2.  The RO should determine whether the 
veteran is again undergoing hormone therapy 
for his prostate cancer, and if so, should 
decide whether this constitutes 
"antineoplastic chemotherapy" within the 
meaning of 38 C.F.R. § 4.115(b), Diagnostic 
Code 7528 (Note) (2004).  For these purposes 
he may be examined or an opinion obtained.  
If he is not being so treated, the RO should 
determine whether he currently has prostate 
cancer in light of his rising PSAs.  Again, 
examination or opinion may be sought.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

